IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


                  JERRY MCGAHA v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Cocke County
                        No. 4736     Ben W. Hooper, II, Judge


                 No. E2014-01538-CCA-R3-PC - Filed March 31, 2015


The pro se appellant, Jerry McGaha, appeals as of right from the Cocke County Circuit
Court’s order denying his petition for post-conviction relief challenging his guilty-pleaded
convictions of nine counts of rape of a child. The State has filed a motion requesting that this
court affirm the trial court’s denial of relief pursuant to Rule 20 of the Rules of the Tennessee
Court of Criminal Appeals. Following our review, we conclude that the State’s motion to
affirm by memorandum opinion is well-taken and affirm the judgment of the Cocke County
Circuit Court.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

D. K ELLY T HOMAS, J R., J., delivered the opinion of the Court, in which J AMES C URWOOD
W ITT, J R., and R OBERT H. M ONTGOMERY, JR., JJ., joined.

Jerry McGaha, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

       On May 10, 2001, the appellant pleaded guilty to nine counts of rape of a child.
Pursuant to the plea agreement, the sentences for counts 1 through 7 were to be served
concurrently to one another, and the sentences for counts 8 and 9 were to be served
concurrently to one another. The plea agreement left to the court’s discretion the length of
the sentences and the manner of service relative to the two groups of counts. On June 25,
2001, the trial court imposed sentences of 25 years’ incarceration for each conviction and
ordered each group be served consecutively, for a total effective sentence of 50 years’
incarceration. The appellant challenged the imposition of sentences on direct appeal, and this
court reduced the total effective sentence to 46 years’ incarceration. State v. Jerry McGaha,
E2001-01547-CCA-R3-CD (Tenn. Crim. App., at Knoxville, Apr. 3, 2002). The appellant
filed a petition for post-conviction relief, the denial of which was affirmed by this court on
appeal. Jerry McGaha v. State, E2009-02553-CCA-R3-PC (Tenn. Crim. App., at Knoxville,
Dec. 7, 2011), perm. app. denied (Tenn. Apr. 11, 2012). The appellant then unsuccessfully
sought habeas corpus relief, challenging the imposition of community supervision for life to
his sentences. This court affirmed the denial of habeas corpus relief on appeal. Jerry
McGaha v. Tony Howerton, Warden, et al., E2012-00569-CCA-R3-HC (Tenn. Crim. App.,
at Knoxville, Oct. 17, 2012).

        On July 26, 2013, the appellant filed a second petition for post-conviction relief,
alleging a breach of the plea agreement because he did not agree to receive community
supervision for life. On July 14, 2014, the trial court summarily denied relief. The appellant
filed a timely notice of appeal pursuant to Tennessee Rule of Appellate Procedure 3(b). The
State has filed a motion for summary affirmance pursuant to Rule 20 of the Rules of the
Tennessee Court of Criminal Appeals, arguing that the Post-Conviction Procedure Act
prohibits the filing of a subsequent petition for post-conviction relief and, therefore, the trial
court properly dismissed the petition.

        Tennessee Code Annotated section 40-30-102(c) “contemplates the filing of only one
(1) petition for post-conviction relief [,and] [i]n no event may more than one (1) petition for
post-conviction relief be filed attacking a single judgment.” Tenn. Code Ann. § 40-30-
102(c). The petitioner has previously sought post-conviction relief from these judgments of
conviction without success. Jerry McGaha v. State, E2009-02553-CCA-R3-PC (Tenn. Crim.
App., at Knoxville, Dec. 7, 2011), perm. app. denied (Tenn. Apr. 11, 2012). Furthermore,
even had the trial court treated the pro se petition as a motion to reopen post-conviction
proceedings, the pleading failed to allege a basis for reopening post-conviction relief. See
Tenn. Code Ann. 40-30-117(a).

       Accordingly, we conclude that the trial court’s summary dismissal was appropriate
and affirm the judgment of the Cocke County Circuit Court pursuant to Rule 20 of the Rules
of the Tennessee Court of Criminal Appeals.


                                             ____________________________________
                                             D. KELLY THOMAS, JR., JUDGE